EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of ubroadcast, inc. of our report dated April 14, 2009 (which includes an emphasis paragraph relating to the Company's ability to continue as a going concern), for the year ended December 31, 2008, and all references to our firm included in this Registration Statement. /s/ Farmer, Fuqua & Huff, P.C. FARMER, FUQUA & HUFF, P.C. Plano, Texas September
